Exhibit 10.17.7

FOURTH AMENDMENT TO THE TRUST AGREEMENT UNDER THE

CONOCOPHILLIPS COMPANY

GRANTOR TRUST AGREEMENT

        WHEREAS, Phillips Petroleum Company (now ConocoPhillips Company)
(hereinafter “Company”) and Wachovia Bank, National Association (now Wells Fargo
Bank, N.A.) (the “Trustee”) entered into an amended and restated trust agreement
as of June 1, 1998, subsequently amended as of May 3, 1999, as of January 15,
2002, and as of October 5, 2006 (the “Trust Agreement”) establishing a trust
(the “Trust”) for the purpose of holding monies and other property in connection
with certain nonqualified deferred compensation plans maintained by the Company
(the “Plans”); and

        WHEREAS, pursuant to Section 14(a) of the Trust Agreement, the Trust
Agreement may be amended by a written instrument executed by the Trustee and the
Company;

NOW, THEREFORE, the Trust Agreement is amended, effective May 1, 2012 as follow:

 

  1. Section 5(a) of the Trust Agreement is amended and restated in its entirety
to provide as follows:

 

  “(a) Except as provided in Sections 2(c), 3, 5(b), 8(a) and 14(f), the Company
shall have no right or power to direct the Trustee to return to the Company or
to divert to others any of the Trust assets before all payment of benefits have
been made to the Participants and Beneficiaries pursuant to the terms of the
Arrangements.”

 

  2. A new Subsection 14(f) is added to the Trust Agreement to provide as
follows:

 

  “(f) In connection with the April 30, 2012 corporate spinoff of Phillips 66
from ConocoPhillips, the Company shall have the right and power to direct the
Trustee to transfer Trust assets to trusts established by Phillips 66 or its
subsidiaries for the benefit of Plan Participants and Beneficiaries whose
employment and Plan liabilities are transferred to Phillips 66 or its
subsidiaries.”

The Trust Agreement is in all other respects ratified and confirmed without
amendment.

        IN WITNESS WHEREOF, this amendment to the Trust Agreement has been
executed on behalf of the parties hereto on the day and year first above
written.

 

CONOCOPHILLIPS COMPANY

    WELLS FARGO BANK, N.A. By:   /s/ Frances M. Vallejo     By:   /s/ Alan C.
Frazier Its:   Vice President and Treasurer     Its:   Senior Vice President

 

ATTEST

    ATTEST By:   /s/ Leisa C. Munoz     By:   /s/ Tracy C. Hartsell Its:  
Assistant Secretary     Its:   Vice President